
	
		II
		109th CONGRESS
		2d Session
		S. 2645
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 25, 2006
			Mr. Allen (for himself
			 and Mr. Warner) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish the Journey Through Hallowed
		  Ground National Heritage Area, and for other purposes.
	
	
		1.Short title;
			 definitions
			(a)Short
			 titleThis Act may be cited
			 as the Journey Through Hallowed Ground
			 National Heritage Area Act of 2006.
			(b)DefinitionsFor the purposes of this Act, the following
			 definitions shall apply:
				(1)Heritage
			 areaThe terms Heritage
			 Area and Area mean the Journey Through Hallowed Ground
			 National Heritage Area established by section 3.
				(2)Management
			 entityThe term
			 management entity means The Journey Through Hallowed Ground
			 Partnership, a Virginia corporation referred to in section 3(c), or its
			 successor entity.
				(3)Management
			 planThe term
			 management plan means the management plan for the Heritage Area
			 specified in section 5(b).
				(4)PartnerThe term partner means—
					(A)a Federal, State, or local governmental
			 entity; and
					(B)an organization, private industry, or
			 individual involved in promoting the conservation and preservation of the
			 historical, cultural and recreational resources of the Heritage Area.
					(5)SecretaryThe term Secretary means the
			 Secretary of the Interior.
				2.Findings and
			 purpose
			(a)FindingsThe Congress finds the following:
				(1)Numerous sites of significant American
			 heritage are situated in the Journey Through Hallowed Ground National Heritage
			 Area, from Gettysburg, in the Commonwealth of Pennsylvania, along the Route 15
			 corridor in Maryland, looping to Harpers Ferry, West Virginia, back to the
			 Route 15/20 corridor area to Monticello in Albemarle County in the Commonwealth
			 of Virginia.
				(2)Included among the numerous historically
			 significant sites, structures, battlefields, and districts are 8 homes of
			 former United States Presidents, the largest concentration of Civil War
			 battlefields in the country, the greatest concentration of rural historic
			 districts in the country, 13 National Historic Landmarks, 2 World Heritage
			 Sites, 15 Main Street Communities, 13 National Park Units, and 47 Historic
			 Districts, and the largest concentration of Rural Historic Districts in the
			 country, which are collectively and individually of national significance in
			 the early history of our Nation.
				(3)In 1996, a collaborative public-private
			 partnership effort, including the National Trust for Historic Preservation, the
			 National Park Service, Scenic America, private citizens, and a 4 State
			 coalition of local and regional governmental and private sector organizations
			 began work to assess historic sites along the Route 15 Area. The initiative
			 issued a comprehensive study of significant sites and structures (cataloguing
			 over 7,000 buildings already on the National Register of Historic Places) in
			 the Heritage Area associated with Native American, African American, European
			 American, Colonial American, Revolutionary, and Civil War history, and
			 concluded that the sites possess historical, cultural, and architectural value
			 of national significance and retain a high degree of historical
			 integrity.
				(4)The preservation and interpretation of the
			 sites within the Heritage Area will make a vital contribution to the
			 understanding of the development and heritage of the United States of America
			 for the education and benefit of present and future generations.
				(5)The Secretary of Interior is responsible
			 for protecting the historical and cultural resources of the United
			 States.
				(6)There are significant examples of those
			 resources within the Heritage Area that merit the involvement of the Federal
			 Government to develop programs and projects, in cooperation with the management
			 entity, local, and State governmental bodies, to adequately conserve, support,
			 protect and interpret this heritage.
				(7)Partnerships between Federal, State, and
			 local governments, the regional entities of such governments, the private
			 sector, and citizenry offer the most effective opportunities for the
			 enhancement and management of the historical sites throughout the 4 State
			 Heritage Area to promote the cultural and historical attractions of the area
			 for visitors and the local economy.
				(8)The Journey Through Hallowed Ground
			 Partnership would be an appropriate management entity for a heritage area
			 established in this region.
				(b)PurposeThe purposes of the Journey Through
			 Hallowed Ground National Heritage Area are—
				(1)to preserve, support, conserve, and
			 interpret the legacy of the American history created along the Heritage
			 Area;
				(2)to promote heritage, cultural and
			 recreational tourism and to develop educational and cultural programs for
			 visitors and the general public;
				(3)to recognize and interpret important events
			 and geographic locations representing key developments in the creation of
			 America, including Native American, Colonial American, European American, and
			 African American heritage;
				(4)to recognize and interpret the effect of
			 the Civil War on the civilian population of the Heritage Area during the war
			 and post-war reconstruction period; and
				(5)to enhance a cooperative management
			 framework to assist the Commonwealth of Virginia, the State of Maryland, the
			 Commonwealth of Pennsylvania, the State of West Virginia, and their units of
			 local government, the private sector, and area citizens in conserving,
			 supporting, enhancing, and interpreting the significant historic, cultural and
			 recreational sites in the Heritage Area in a manner consistent with compatible
			 economic development for the benefit and inspiration of present and future
			 generations.
				3.Journey through
			 hallowed ground national heritage area
			(a)EstablishmentThere is hereby established the Journey
			 Through Hallowed Ground National Heritage Area.
			(b)Boundaries
				(1)In
			 generalThe Heritage Area
			 shall consist of the 175-miles of historic transportation routes generally
			 following the Route 15 Area and surroundings from Adams County, Pennsylvania
			 through Frederick County, Maryland, looping through Brunswick, Maryland to
			 Harper’s Ferry, West Virginia, back through Route 9 in Loudoun County to the
			 Route 15 corridor encompassing Loudoun, Prince William, Fauquier, Culpepper,
			 and Orange Counties in the Commonwealth of Virginia, and generally following
			 the Route 20/231/22 area through Albemarle County in the Commonwealth of
			 Virginia. The boundaries of the Heritage Area shall include all of those lands
			 and interests as generally depicted on a map entitled The Journey
			 Through Hallowed Ground, numbered SHVA/80,000 and dated February
			 2006.
				(2)MapThe map referred to in paragraph (1) shall
			 be on file in the appropriate offices of the National Park Service.
				(3)PublicationThe Secretary of the Interior shall publish
			 in the Federal Register, as soon as practical after the date of the enactment
			 of this Act, a detailed description and map of the boundaries established under
			 this subsection.
				(c)Management
			 entityThe management entity
			 for the Heritage Area shall be The Journey Through Hallowed Ground Partnership,
			 a Virginia corporation, the Board of Directors of which shall include
			 representatives from a broad cross-section of the individuals, agencies,
			 organizations, States, and governments that were involved in the planning and
			 development of the Heritage Area before the date of enactment of this Act and
			 which shall oversee the development of a management plan in accordance with
			 section 5(b).
			4.CompactTo carry out the purposes of this Act, the
			 Secretary shall enter into a compact with the management entity. The compact
			 shall include information relating to the objectives and management of the
			 Heritage Area, including each of the following:
			(1)A delineation of the boundaries of the
			 Heritage Area.
			(2)A discussion of the goals and objectives of
			 the Heritage Area.
			(3)An explanation of the proposed approach to
			 conservation and interpretation of the Heritage Area.
			(4)A general outline of the measures to which
			 the management entity and partners commit.
			5.Authorities and duties
			 of management entity
			(a)Authorities of
			 the management entity
				(1)Authority to
			 accept fundsThe management
			 entity may accept funds from any Federal source and from States and their
			 political subdivisions, private organizations, non-profit organizations, or any
			 other person to carry out its authorities and duties under this Act.
				(2)Use of
			 fundsThe management entity
			 may use funds made available under this Act for purposes of preparing,
			 updating, and implementing the management plan developed under subsection (b).
			 Such purposes may include the following:
					(A)Making grants to, and entering into
			 cooperative agreements with, States and their political subdivisions, private
			 organizations, non-profit organizations or any other person.
					(B)Hiring and compensating staff.
					(C)Entering into contracts for goods and
			 services.
					(D)Acquisition of lands or interests in lands
			 by gift, devise, or by purchase from a willing seller using donated or
			 appropriated funds. No lands or interests in lands may be acquired by
			 condemnation.
					(E)Undertaking any other initiatives that
			 advance the purposes of the Heritage Area.
					(b)Management
			 planThe management entity
			 shall develop a management plan for the Heritage Area that—
				(1)presents comprehensive strategies and
			 recommendations for conservation, funding, management, and development of the
			 Heritage Area;
				(2)takes into consideration existing State,
			 county, and local plans and involves residents, public agencies, and private
			 organizations working in the Heritage Area;
				(3)includes a description of actions that
			 units of government and private organizations have agreed to undertake to
			 protect the resources of the Heritage Area;
				(4)specifies the existing and potential
			 sources of funding to protect, support, manage, and develop the Heritage
			 Area;
				(5)includes an inventory of the property and
			 resources in the Heritage Area that should be preserved, restored, supported,
			 managed, developed, maintained, or acquired because of its national historic
			 significance;
				(6)lists any revisions to the boundaries of
			 the Heritage Area proposed by the management entity and requested by affected
			 local governments;
				(7)includes an analysis of ways in which
			 local, State, and Federal programs may be best coordinated to promote the
			 purposes of this Act; including recommendations to the Commonwealth of
			 Virginia, the States of Maryland and West Virginia, and the Commonwealth of
			 Pennsylvania (and political subdivisions thereof) for the management,
			 protection, support, and interpretation of the natural, cultural, and
			 historical resources of the Area;
				(8)identifies appropriate partnerships between
			 the Federal, State, and local governments and regional entities, and the
			 private sector, in furtherance of the purposes of the Act;
				(9)includes locations for visitor contact and
			 major interpretive facilities;
				(10)includes provisions for appropriate living
			 history demonstrations and battlefield reenactments;
				(11)includes provisions for implementing a
			 continuing program interpretation and visitor education concerning the
			 resources and values of the Area;
				(12)includes provisions for a uniform
			 historical marker and wayside exhibit program in the Area, including a
			 provision for marking, with the consent of the owner, historic structures and
			 properties that are contained within the historic core areas and contribute to
			 the understanding of the Area;
				(13)includes provisions for the protection and
			 interpretation of the natural, cultural, and historic resources of the Heritage
			 Area consistent with this Act; and
				(14)includes provisions for the development of
			 educational outreach programs for students of all ages to further the
			 understanding of the vast resources within the Heritage Area.
				(c)Deadline;
			 termination of funding
				(1)DeadlineThe management entity shall submit the
			 management plan to the Secretary not later than 2 years after the funds are
			 made available for this Act. Prior to submitting the draft plan to the
			 Secretary, the management entity shall ensure that—
					(A)the Commonwealth of Virginia, the States of
			 Maryland and West Virginia, the Commonwealth of Pennsylvania, and any political
			 subdivision thereof that would be affected by the plan, receives a copy of the
			 draft plan;
					(B)adequate notice of availability of the
			 draft plan is provided through publication in appropriate local newspapers in
			 the area of the Heritage Area; and
					(C)at least 1 public hearing conducted by the
			 management entity in each State at a location within the Heritage Area to
			 review and receive comments on the draft plan.
					(2)Termination of
			 fundingIf a management plan
			 is not submitted to the Secretary in accordance with this subsection, the
			 Secretary shall not, after that date, provide any grant or other assistance
			 under this Act with respect to the Heritage Area until a management plan for
			 the Heritage Area is submitted to the Secretary.
				(d)Duties of
			 management entityThe
			 management entity shall—
				(1)give priority to implementing actions set
			 forth in the compact and management plan;
				(2)assist units of government, regional
			 planning organizations, and nonprofit organizations in—
					(A)establishing and maintaining interpretive
			 materials and exhibits in the Heritage Area;
					(B)developing historical and cultural
			 resources and educational programs in the Heritage Area;
					(C)increasing public awareness of and
			 appreciation for the natural, historical, and architectural resources and sites
			 in the Heritage Area;
					(D)the restoration of any historic building
			 relating to the themes of the Heritage Area;
					(E)ensuring that clear signs identifying
			 access points and sites of interest are put in place throughout the Heritage
			 Area; and
					(F)carrying out other actions that the
			 management entity determines to be advisable to fulfill the purposes of this
			 Act;
					(3)encourage by appropriate means economic
			 viability in the Heritage Area consistent with the goals of the management
			 plan;
				(4)consider the interests of diverse
			 governmental, business, and nonprofit groups within the Heritage Area;
			 and
				(5)for any year in which Federal funds have
			 been provided to implement the management plan under subsection (b)—
					(A)conduct public meetings at least annually
			 regarding the implementation of the management plan;
					(B)submit an annual report to the Secretary
			 setting forth accomplishments, expenses and income, and each person to which
			 any grant was made by the management entity in the year for which the report is
			 made; and
					(C)require, for all agreements entered into by
			 the management entity authorizing expenditure of Federal funds by any other
			 person, that the person making the expenditure make available to the management
			 entity for audit all records pertaining to the expenditure of such
			 funds.
					(e)Prohibition on
			 the acquisition of real propertyThe management entity may not use Federal
			 funds received under this Act to acquire real property or any interest in real
			 property.
			6.Duties and authorities
			 of the secretary
			(a)Technical and
			 financial assistance
				(1)In
			 general
					(A)Overall
			 assistanceThe Secretary may,
			 upon the request of the management entity, and subject to the availability of
			 appropriations, provide technical and financial assistance to the management
			 entity to carry out its duties under this Act, including updating and
			 implementing a management plan that is submitted under section 5(b) and
			 approved by the Secretary and, prior to such approval, providing assistance for
			 initiatives.
					(B)Other
			 assistanceIf the Secretary
			 has the resources available to provide technical assistance to the management
			 entity to carry out its duties under this Act (including updating and
			 implementing a management plan that is submitted under section 5(b) and
			 approved by the Secretary and, prior to such approval, providing assistance for
			 initiatives), upon the request of the management entity the Secretary shall
			 provide such assistance on a reimbursable basis. This subparagraph does not
			 preclude the Secretary from providing nonreimbursable assistance under
			 subparagraph (A).
					(2)PriorityIn assisting the management entity, the
			 Secretary shall give priority to actions that assist in the—
					(A)implementation of the management
			 plan;
					(B)provision of educational assistance and
			 advice regarding land use management to conserve the significant historic
			 resources of the region;
					(C)development and application of techniques
			 promoting the preservation of cultural, recreational and historic
			 properties;
					(D)preservation, restoration, and reuse of
			 publicly and privately owned historic buildings;
					(E)design and fabrication of a wide range of
			 interpretive materials based on the management plan, including, among other
			 things, guide brochures, visitor displays, audio-visual, books, interpretive
			 dialogues, interactive exhibits, and educational curriculum materials for
			 public education; and
					(F)implementation of initiatives prior to
			 approval of the management plan.
					(b)Approval and
			 disapproval of management plansThe Secretary, in consultation with the
			 Governors of the Commonwealth of Virginia, the States of Maryland and West
			 Virginia, the Commonwealth of Pennsylvania, shall approve or disapprove a
			 management plan submitted under this Act not later than 90 days after receiving
			 such plan. In approving the plan, the Secretary shall take into consideration
			 the following criteria:
				(1)The extent to which the management plan,
			 when implemented, would adequately preserve, support and protect the
			 significant historical, cultural and recreational resources of the Heritage
			 Area.
				(2)The level of public participation in the
			 development of the management plan.
				(3)The extent to which the board of directors
			 of the management entity is representative of the local governments affected
			 and a wide range of interested organizations and citizens.
				(c)Action following
			 disapprovalIf the Secretary
			 disapproves a management plan, the Secretary shall advise the management entity
			 in writing of the reasons for the disapproval and shall make recommendations
			 for revisions in the management plan. The Secretary shall approve or disapprove
			 a proposed revision within 90 days after the date it is submitted.
			(d)Approving
			 changesThe Secretary shall
			 review and approve amendments to the management plan under subsection (b) that
			 make substantial changes. Funds appropriated under this Act may not be expended
			 to implement such changes until the Secretary approves the amendments.
			(e)Effect of
			 inactionIf the Secretary
			 does not approve or disapprove a management plan, revision, or change within 90
			 days after it is submitted to the Secretary, then such management plan,
			 revision, or change shall be deemed to have been approved by the
			 Secretary.
			7.Duties of other
			 federal entitiesAny Federal
			 entity conducting or supporting activities directly affecting the Heritage Area
			 shall—
			(1)consult with the Secretary and the
			 management entity with respect to such activities;
			(2)cooperate with the Secretary and the
			 management entity in carrying out their duties under this Act and, to the
			 maximum extent practicable, coordinate such activities with the carrying out of
			 such duties; and
			(3)to the maximum extent practicable, conduct
			 or support such activities in a manner that the management entity determines
			 shall not have an adverse effect on the Heritage Area.
			8.SunsetThe Secretary may not make any grant or
			 provide any assistance under this Act after the expiration of the 15-year
			 period beginning on the date that funds are first made available for this
			 Act.
		9.Requirements for
			 inclusion of private property
			(a)Notification and
			 consent of property owners requiredNo privately owned property shall be
			 preserved, conserved, or promoted under the management plan for the Heritage
			 Area until the owner of that private property has been—
				(1)notified in writing by the management
			 entity; and
				(2)given written consent for such
			 preservation, conservation, or promotion to the management entity.
				(b)Landowner
			 withdrawAny owner of private
			 property included within the boundary of the Heritage Area shall have their
			 property immediately removed from the boundary by submitting a written request
			 to the management entity.
			(c)Change of
			 ownershipIf private property
			 included within the boundary of the Heritage Area has been excluded from the
			 Heritage Area or has not been preserved, conserved, or promoted under the
			 management plan for the Heritage Area because the owner has not given or has
			 withdrawn consent, upon change of ownership of that private property, the
			 management entity may request consent from the new owners.
			10.Private property
			 protection
			(a)Access to
			 private propertyNothing in
			 this Act shall be construed to—
				(1)require any private property owner to allow
			 public access (including Federal, State, or local government access) to such
			 private property; or
				(2)modify any provision of Federal, State, or
			 local law with regard to public access to or use of private property.
				(b)LiabilityDesignation of the Heritage Area shall not
			 be considered to create any liability, or to have any effect on any liability
			 under any other law, of any private property owner with respect to any persons
			 injured on such private property.
			(c)Recognition of
			 authority to control land useNothing in this Act shall be construed to
			 modify the authority of Federal, State, or local governments to regulate land
			 use.
			(d)Participation of
			 private property owners in heritage areaNothing in this Act shall be construed to
			 require the owner of any private property located within the boundaries of the
			 Heritage Area to participate in or be associated with the Heritage Area.
			(e)Effect of
			 establishmentThe boundaries
			 designated for the Heritage Area represent the area within which Federal funds
			 appropriated for the purpose of this Act may be expended. The establishment of
			 the Heritage Area and its boundaries shall not be construed to provide any
			 nonexisting regulatory authority on land use within the Heritage Area or its
			 viewshed by the Secretary, the National Park Service, or the management
			 entity.
			11.Use of federal funds
			 from other sourcesNothing in
			 this Act shall preclude the management entity from using Federal funds
			 available under Acts other than this Act for the purposes for which those funds
			 were authorized.
		12.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized
			 to be appropriated to carry out this Act the following funds, which shall
			 remain available until expended:
				(1)Not more than $1,000,000 for any fiscal
			 year.
				(2)Not more than a total of
			 $10,000,000.
				(b)50 percent
			 matchFinancial assistance
			 provided under this Act may not be used to pay more than 50 percent of the
			 total cost of any activity carried out with that assistance.
			
